DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0179961 A1), hereinafter “Wu” and in view of Finkelstein et al. (US 9,342,601 B1), hereinafter “Finkelstein”. 

As per claim 1, Wu teaches a method comprising:
“performing entity extraction on content in a file that a user is consuming or authoring or editing; storing the extracted entities in an index” at [0047]-[0049];
(Wu teaches the steps of extracting and storing entities from documents such as news articles) 
“generating terms and phrases related to the extracted entities and storing the terms and phrases in the index” at [0047]-[0049];
(Wu teaches generating terms and phrases related to the extracted entities and storing the terms and phrased in a database)
Wu does not explicitly teach “in response to receiving an input of at least one character in a search field while the file is being display: providing a set of search suggestions to auto-complete the input in the search field based on the terms and phrases that appear in the index that satisfy a condition with respect to the at least one character from the input” as claimed. However, Finkelstein teaches a process for query completions that relevant to a document currently being viewed by a user including the step of receiving a partial query entered into a search field and data indicating a document displayed on the client computing device during entry of the query and adding 

As per claim 2, Wu and Finkelstein teach the method of claim 1 discussed above. Wu also teaches: “receiving modification to the content of the file, wherein the modification comprises an addition of new content or removal of existing content; and updating the index based on the modification to the content in the file” at [0062]-[0063].

As per claim 3, Wu and Finkelstein teach the method of claim 1 discussed above. Wu also teaches: “in response to receiving at least one additional character in the search field: providing an updated set of search suggestions to auto-complete the input in the search field based on the terms and phrases that appear in the index” at [0056]-[0057].

As per claim 4, Wu and Finkelstein teach the method of claim 1 discussed above. Wu also teaches:  wherein “the index is stored as metadata associated with the file” at [0047]-[0049].

As per claim 5, Wu and Finkelstein teach the method of claim 1 discussed above. Wu also teaches: wherein “the entity extraction is performed on all words in the file” at [0047]-[0049].

As per claim 6, Wu and Finkelstein teach method of claim 1 discussed above. Wu also teaches: wherein “the entity extraction is performed on some subset of the content in the file” at [0047]-[0049].

As per claim 7, Wu and Finkelstein teach the method of claim 1 discussed above. Wu also teaches: “identifying other file as related files with respect to the file; and performing entity extraction on related file” at [0047]-[0049].

Claims 8-12, 15-18, 20 recites similar limitations as in claims 1-7 above and are therefore rejected by the same reasons.

As per claim 13, Wu and Finkelstein teach the system of claim 8 discussed above. Wu also teaches: wherein “the content comprises images” at Figs. 4.

As per claim 19, Wu and Finkelstein teach the medium of claim 15 discussed above. Wu also teaches: further comprising instructions stored thereon that when executed further direct the computing system to: rank entities extracted from the content according to characteristics of the content; and providing suggestion using the rank of 



	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive. The examiner respectfully traverses Applicant’s arguments.
 	Regarding claim 1, Applicant argued that “Finkelstein provides supplemental/additional terms as context for a query input by a user, and is not providing an auto-complete for the input of the user”. On the contrary, Finkelstein teaches a process for query completions that relevant to a document currently being viewed by a user including the step of receiving a partial query entered into a search field and data indicating a document displayed on the client computing device during entry of the query and adding one or more supplemental terms based on content in the identified document to provide a refined query completion for the partial query at Col. 11 lines 10 to Col. 12 line 26 and Figs. 3. As the result, the user is only input a partial query and the system will complete the query automatically (i.e., “auto-complete”) by adding supplemental terms to the query. 
	In light of the foregoing arguments, the 35 U.S.C 103 rejection is hereby sustained.

Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 4, 2021